Citation Nr: 0121295	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
asbestos-related pleural plaquing of the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1948 to 
October 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Boise Regional Office 
(RO) which denied the veteran's request for an increased 
rating for his asbestos-related pulmonary disability.


FINDING OF FACT

Recent pulmonary function testing revealed the veteran's FVC 
(forced vital capacity) was 81 percent of predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's pulmonary disability have not been met.  38 
U.S.C.A. §§  1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6833 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By November 1992 decision, the RO granted service connection 
for an asbestos-related lung disease and rated it 10 percent 
disabling, effective July 31, 1991.  

A July 1998 pulmonary function test (PFT) indicated FVC of 96 
percent of predicted.

By statement received in July 1999, the veteran indicated 
that his disability had worsened and that he was seeking an 
increased rating.  

On July 1999 VA medical examination, the veteran reported 
that he was exposed to asbestos from 1948 to 1952 while in 
the Navy and that he worked in the construction industry 
thereafter.  He indicated that he stopped working because of 
shortness of breath.  Since that time, his activity level had 
progressively decreased.  The examiner stated that a PFT in 
September 1992 showed a mild restrictive pattern and that the 
most recent PFT in February 1999 demonstrated some decrease 
in lung volume.  A chest X-ray study conducted that month was 
essentially unchanged from prior films.  Symptoms included a 
productive cough, mainly in the previous five years, 
difficulty breathing in a steamy shower, and anterior chest 
pain since 1991.  Exercise treadmill tests were normal; the 
veteran indicated that he walked for no more than a couple of 
blocks, twice a week.  The examiner diagnosed asbestos-
related pleural plaquing of the lungs with slight worsening 
PFTs.  

September 1999 PFT results showed FVC of 102 percent of 
predicted.  

December 1999 VA progress notes reflected complaints of pain 
in the lungs and central chest, coughing, and shortness of 
breath.  

VA progress notes dated in December 2000 reflected a 
diagnosis of asbestosis, an inability to walk more that 100 
yards, and a nonproductive wheeze.  The veteran's FVC was 81 
percent of predicted.

A December 2000 VA medical examination report indicated that 
a November 1999 X-ray study showed no acute process or 
significant change from a February 1999 X-ray study.  No 
pleural calcification was seen on current examination, and 
the examiner indicated that PFTs did not show or suggest any 
restriction.  A CT scan in January 2001 showed areas of 
pleural based thickening in both the right and left 
hemithoraces (consistent with a history of asbestosis) 
without pleural fluid.  

A January 2001 examination report from the emergency room at 
Magic Valley Regional Medical Center indicated a history of 
asbestosis.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All reasonable doubt will be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 
1Vet. App. 49 (1990).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).

Under the Schedule, a 100 percent rating is warranted for 
interstitial lung disease where the FVC is less than 50 
percent of predicted, or; the DLCO (SB) is less than 40 
percent predicted; or when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the FVC 
is 50 to 64 percent of predicted; the DLCO (SB) is 40 to 55 
percent of predicted; or the maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, Codes 6825 to 6833 (2001).

Analysis

Although the RO decided this claim before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained records from the 
Boise VA Medical Center, the only records identified by the 
veteran.  Additionally, the RO arranged for comprehensive VA 
examinations and supplied a statement of the case and two 
supplemental statements of the case.  As the RO fulfilled its 
duty to assist, and because the change in law has no material 
effect on the adjudication of his claim, the Board finds that 
it can consider the merits of this appeal without prejudice 
to him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

The veteran is currently rated under Code 6833.  As indicated 
above, the rating mechanism for evaluating pulmonary diseases 
is based on a strict formula.  The most recent December 2000 
PFT results reflect a FVC of 81 percent of predicted.  A 10 
percent rating is warranted for FVC of 75 to 80 percent of 
predicted.  The next higher schedular rating of 30 percent is 
not appropriate unless PFT results reflect a FVC of 65 to 74 
percent of predicted.  38 C.F.R. § 4.97, Code 6833.  Weighing 
the evidence in the veteran's favor, the Board considers an 
evaluation of 10 percent warranted in this case as his FVC so 
closely approximates the FVC required for the 10 percent 
rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.97, Code 
6833.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Yet, the 
Board finds no basis to assign a higher evaluation in that 
the veteran manifests no separate and distinct symptoms of 
pulmonary disability not contemplated in the current 10 
percent rating.

The Board notes that the regulations pertaining to 
nontubercular pulmonary disabilities were modified effective 
October 7, 1996.  As noted above, when a law or regulation 
changes after a claim has been filed or reopened, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will be applied.  Karnas, 1 Vet. 
App. at 313.  As the veteran filed his claim for increased 
rating in July 1999, the Karnas rule does not apply.  Id.  


ORDER

An evaluation in excess of 10 percent for the veteran's 
asbestos-related pulmonary disability is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

